DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7,  12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2005/0206308 A1) in view of Seo et al. (US Pub. No. 2014/0145220 A1).
As to claim 1, Takahashi teaches a backlight unit (capable thereof), comprising: 2a base substrate (#1 in Fig. 5 and in ¶ [0034]) in which a light emitting area and a non-light emitting area are defined (area with emitters and area with no emitters); 3a wiring layer comprising: 4a lower conductive layer (#8A in Fig. 5 and in ¶ [0036]) disposed on the base substrate; 5an intermediate conductive layer (#8B in Fig. 5 and in ¶ [0036]) disposed on the lower conductive layer; and 6an upper conductive layer (#8C in Fig. 5 and in ¶ [0036]) disposed on the intermediate conductive layer; 7a light emitting element disposed on the wiring layer in the light emitting area (#8A becomes #2 which is part of the emitter in Fig. 5A in ¶ [0036]); 8a connection member (#5A in Fig. 5 and in ¶ [0036]) electrically connecting the light emitting element and the wiring layer (#5A becoming #5 which is part of the emitter in Fig. 5A in ¶ [0036]), the 9connection member contacting the intermediate conductive layer of the wiring layer and the 
Takahashi is not explicit about the pad connection member contacting the upper conductive layer 15of the wiring layer.
However, in the same field or endeavor, Seo teaches a pad connection member contacting the upper conductive layer of a similar wiring layer (#4018 and #4019 connected to #4016 in Fig. 13B and in ¶ [0173]). Seo teaches this physical connection in order to electrically connect the flexible circuit to the wiring layer.
It would have been obvious to one of ordinary skill in the art to attach the backlight flexible substrate the upper conductive layer in Takahashi as taught by Seo in order to electrically connect the backlight flexible substrate to the wiring layer.1
As to claim 7, Takashi is silent about1As to the lower conductive layer and the upper 2conductive layer comprise at least one of titanium and a titanium alloy, and 3wherein the intermediate layer comprises at least one of copper and a copper alloy.  
However, in the same field or endeavor, Seo teaches that conductive layers used in display devices can be made from copper and titanium (¶ [0043]). 
It would have been obvious to one of ordinary skill in the art to create the conductive layers of Takahashi out of these materials since they are common and suitable electrode materials widely used in displays as evidenced by Seo.

Takahashi is not explicit about the pad connection member contacting the upper conductive layer 15of the wiring layer.
However, in the same field or endeavor, Seo teaches a pad connection member contacting the upper conductive layer of a similar wiring layer (#4018 and #4019 connected to #4016 in Fig. 13B and in ¶ [0173]). Seo teaches this physical connection in order to electrically connect the flexible circuit to the wiring layer.

1 As to claim 13, Takahashi the upper conductive layer of the wiring layer is 2disposed only in the non-light emitting area (Fig. 5).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2005/0206308 A1) in view of Seo et al. (US Pub. No. 2014/0145220 A1) in view of Ikeda (US Pub. No. 2012/0080714 A1).
1 As to claim 11, Takahashi teaches a backlight unit (capable thereof), the backlight unit comprising: 4a base substrate (#1 in Fig. 5 and in ¶ [0034]) in which a light emitting area and a non-light emitting area are defined (area with emitters and area with no emitters); sa wiring layer comprising: 6a lower conductive layer (#8A in Fig. 5 and in ¶ [0036])  disposed on the base substrate; 7an intermediate conductive layer (#8B in Fig. 5 and in ¶ [0036]) disposed on the lower conductive layer; and 8an upper conductive layer (#8C in Fig. 5 and in ¶ [0036])  disposed on the intermediate conductive layer; 9a light emitting element (#8A becomes #2 which is part of the emitter in Fig. 5A in ¶ [0036]) disposed on the wiring layer in the light emitting area and 10configured to emit blue light (Fig. 5); 11a connection member (#5A in Fig. 5 and in ¶ [0036]) electrically connecting the light emitting element and the wiring 12layer (#5A becoming #5 which is part of the emitter in Fig. 5A in ¶ [0036]), the connection member contacting the intermediate conductive layer of the wiring layer and 13the light emitting element (#5A contacting #8B and #5 in Fig. 5); 14a backlight flexible substrate electrically connected to the 
However, in the same field or endeavor, Seo teaches a pad connection member contacting the upper conductive layer of a similar wiring layer (#4018 and #4019 connected to #4016 in Fig. 13B and in ¶ [0173]). Seo teaches this physical connection in order to electrically connect the flexible circuit to the wiring layer.
It would have been obvious to one of ordinary skill in the art to attach the backlight flexible substrate the upper conductive layer in Takahashi as taught by Seo in order to electrically connect the backlight flexible substrate to the wiring layer.
Takehashi in view of Seo are silent about the device having a display panel.  
However, in the same field or endeavor Ikeda teaches that a pixeled device with similar structure as Takehashi and Seo (Fig. 5B) can be used as a backlight for a liquid display device (Fig. 7,¶ [0101]).





Allowable Subject Matter
Claims 2-6, 8-10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.